DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Reply was filed 6 July 2021.  The amendments to the claims and specification have been entered.  Claims 1, 3, 5, 7-9, and 12-13 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below to claims 1, 3, 7-9, and 12.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Malissa Eng (Reg. No. 70,911) on 21 July 2021.

The claims have been amended as follows: 

1. (Currently Amended) A nuclear fuel rod comprising at least two 

each of the burnable absorbers has a disk shape, 
the burnable absorber material of at least two burnable absorbers have a different surface area and/or volume, 
the cladding material is a zirconium-based alloy, each cladding material has a substantially same surface area and/or volume, and
each of the burnable absorbers is located on a respective one of the fuel pellets such that the burnable absorbers and the fuel pellets are stacked along a longitudinal direction of the nuclear fuel rod,    
and wherein a self-shielding effect is optimized by the different surface area and/or the volume of the burnable absorber material of the at least two burnable absorbers.  
3. (Currently Amended) The nuclear fuel rod of claim 1, wherein in the nuclear fuel rod, each of the at least two 
7. (Currently Amended) The nuclear fuel rod of claim 1, wherein the diameter of each of the at least two two 

9. (Currently Amended) The nuclear fuel rod of claim 1, wherein in each of the at least two two 
12. (Currently Amended) A method for manufacturing a nuclear fuel rod, the method comprising: 
preparing disk-shaped burnable absorbers, each consisting of a burnable absorber material located in a cladding material which surrounds a perimeter edge, a top surface, and a bottom surface of the burnable absorber material, 
the burnable absorber material of at least two burnable absorbers have a different surface area and/or volume, 
the cladding material being a zirconium-based alloy, each cladding material has a substantially same surface area and/or volume; and 
stacking, in a cladding tube along a longitudinal direction of the nuclear fuel rod, at least two so that each of the burnable absorbers is located on a respective one of the fuel pellets;



Rejoinder
Responsive to the above Examiner’s amendment, claim 12 is directed to a process of making an allowable product (claim 1).  Thus, claim 12 is rejoined.

Allowable Subject Matter
Claims 1, 3, 5, 7-9, and 12-13 are allowable over the prior art of record.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646